            Case 2:18-cv-01290-WSS Document 64 Filed 09/18/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KYKO GLOBAL, INC., a Canadian
 corporation, KYKO GLOBAL GmbH, a
 Bahamian corporation, PRITHVI
 SOLUTIONS, INC., a Delaware Corporation,               Civil Action No. 2:18-cv-01290-WSS

                 Plaintiffs,
                                                         Electronically Filed
        v.

 PRITHVI INFORMATION SOLUTIONS,
 LTD, an Indian corporation, VALUE TEAM
 CORPORATION, a British Virgin Islands
 corporation, SSG CAPITAL PARTNERS I,
 L.P., a Cayman Islands Limited Partnership,
 SSG CAPITAL MANAGEMENT (HONG
 KONG) LIMITED, a private Hong Kong
 company, MADHAVI VUPPALAPATI, an
 individual, ANANDHAN JAYARAMAN, an
 Individual, SHYAM MAHESHWARI, an
 individual, IRA SYAVITRI NOOR A/K/A
 IRA NOOR VOURLOUMIS, an individual,
 DINESH GOEL, an individual, WONG
 CHING HIM a/k/a Edwin Wong, an
 individual, ANDREAS VOURLOUMIS, an
 individual, PRITHVI ASIA SOLUTIONS
 LIMITED, a Hong Kong company,

                 Defendants.



                                 NOTICE OF APPEARANCE

To the Clerk of this Court:

       1.       Please kindly enter the special and limited appearance of the undersigned on

behalf of Value Team Corporation (“VTC”), formerly a British Virgin Islands corporation, in the

above-captioned matter. Counsel’s appearance on behalf of VTC is not intended to and does not
            Case 2:18-cv-01290-WSS Document 64 Filed 09/18/19 Page 2 of 3



waive VTC’s objections to this Court’s personal jurisdiction over VTC, or any of the SSG

Defendants.

       2.       VTC has been an inactive and defunct entity since 2016. Nevertheless, Plaintiffs

have sought liability against VTC—including an improper attempt to obtain a default judgment

against VTC in this case—in an effort to pursue that judgment against certain of the SSG

Defendants. See ECF Nos. 46 and 48; see also ECF No. 53 ¶ 16 n.3 (“As set forth in PSI’s

Default Judgment Motion, VTC is controlled and operated by Defendants Shyam Maheshwari,

Ira Noor Vourloumis, Andreas Vourloumis …, and Edwin Wong, all of whom comprise [sic]

part of the SSG Defendants.”).

       3.       More recently, Plaintiffs have attempted to serve discovery directed to VTC on

counsel for the SSG Defendants.

       4.       Out of an abundance of caution, the undersigned enter their appearance on behalf

of VTC in order to protect the interests of the SSG Defendants against any attempts by Plaintiffs

to obtain a judgment against VTC and then pursue that judgment against the SSG Defendants.

       5.       With this entry of appearance, the undersigned are willing to accept service on

behalf of VTC, which has not been accomplished to date.

                .



Dated: September 18, 2019                            Respectfully submitted,


                                                     /s/ John D. Goetz
                                                     Michael H. Ginsberg (Pa. Bar #43582)
                                                     John D. Goetz (Pa. Bar #47759)
                                                     Douglas Baker (Pa. Bar #318634)
                                                     JONES DAY
                                                     500 Grant Street, Suite 4500
                                                     Pittsburgh, PA 15219-2514
Case 2:18-cv-01290-WSS Document 64 Filed 09/18/19 Page 3 of 3



                                 Telephone: (412) 394-3939
                                 Facsimile: (412) 394-7959
                                 Email: mhginsberg@jonesday.com
                                 Email: jdgoetz@jonesday.com
                                 Email: ddbaker@jonesday


                                 Counsel for Defendants SSG Capital
                                 Partners I, L.P., SSG Capital
                                 Management (Hong Kong) Limited,
                                 Shyam Maheshwari, Ira Syavitri Noor
                                 a/k/a Ira Noor Vourloumis, Dinesh Goel,
                                 Wong Ching Him a/k/a Edwin Wong,
                                 Andreas Vourloumis, and Value Team
                                 Corporation
